           IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF MONTANA
                   GREAT FALLS DIVISION




Northern Plains Resource               Case No. 4:19-cv-44-BMM
Council, et al.,

            Plaintiffs,
                                       Order Increasing Federal
      v.                               Defendants’ Word Limit for
                                       Reply In Support of Cross-
U.S. Army Corps of Engineers,          Motion for Summary
et al.,                                Judgment

            Defendants.

      and

TransCanada Keystone
Pipeline, LP, et al.,

          Defendant-
Intervenors.




     Before the Court is Federal Defendants’ unopposed motion for an

increase in the word limit for their reply brief in support of their cross-

motion for summary judgment on Counts One, Two, and Four. Having

considered the motion, and good cause being shown, the motion is
hereby GRANTED. Federal Defendants may file a reply brief of no

more than 5,000 words.

SO ORDERED.


  DATED this 11th day of February, 2020.
